Citation Nr: 9924385	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for arthritis, right 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to 
March 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the , 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for back 
sprain and right wrist sprain.


REMAND

The Board remanded these claims in July 1998.  The RO was 
asked to do additional development in the remand.  
Specifically, the RO was to obtain service medical records, 
although not the appellant's service medical records, but as 
a dependent of a veteran.  The RO attempted to obtain the 
medical records, but came up with nothing.  However, the RO 
did not issue a supplemental statement of the case following 
the additional development.  See Hayre v. West (Fed. Cir. 
Aug. 16, 1999).  Although the M21-1, Part IV, 8.45. h, i and 
j imply that if no additional evidence is received, that a 
supplemental statement of the case is not necessary when no 
additional evidence is received; however, 38 C.F.R. § 19.38 
(1998) states otherwise.  Regardless of the conflict, the 
records that were to be obtained were service medical records 
of the appellant's as a dependent.  The RO had a duty to 
inform the appellant of the non receipt of the requested 
evidence.  

This REMAND serves as notice that the RO requested completion 
of VA Forms 21-4142, Authorization for Release of 
Information, from the appellant.  She did not comply, and 
there is no duty to proceed in the absence of such 
compliance.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to issue a supplemental 
statement of the case as to the issues on 
the title page, specifically informing 
the appellant of the non-receipt of 
evidence and that she may independently 
submit such evidence.

2.  The appellant is reminded, as stated 
in the July 1998 remand, that she has a 
duty to submit evidence of well-grounded 
claims for service connection for low 
back disorder and arthritis, right wrist.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


